Case 0:20-cv-61229-RAR Document 40 Entered on FLSD Docket 12/22/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-61229-RAR

  JOEL ALCIDES RODRIGUEZ,

         Plaintiff,

  v.

  SONIA QUIÑONES, in her official capacity
  as Chief of the Hallandale Police Department, et al.,

        Defendants.
  _________________________________/

                                     ORDER OF DISMISSAL

         THIS CAUSE comes before the Court upon Plaintiff’s Notice of Voluntary Dismissal

  [ECF No. 38] (“Notice”), filed on December 21, 2020. The Court having reviewed the Notice, the

  record, and being otherwise fully advised in the premises, it is hereby

          ORDERED AND ADJUDGED that this case is DISMISSED without prejudice. The

  Clerk is instructed to mark this case CLOSED, and any pending motions are DENIED AS

  MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of December, 2020.



                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
